          Case 3:20-cr-00626-H Document 32 Filed 06/02/20 PageID.187 Page 1 of 2



1
2
3
4                                                                          Jun 02 2020
5
                                                                              s/ mariar
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        Case No. 20CR0626-H
12                              Plaintiff,
                                                      ORDER AUTHORIZING
13                 v.                                 VIDEO TELECONFERENCE
14   Michael Craig Rose (1),
15                             Defendant.
16
17          A national state of emergency has been declared in response to the spread of the
18   Coronavirus. The detention facilities have imposed quarantines or restrictions on access
19   to detainees for the health of the detainees and staff. The Judicial Conference of the United
20   States found that conditions due to the national emergency are materially affecting the
21   functioning of the federal courts, and the Judicial Council of the Ninth Circuit certified
22   that emergency conditions existing in the Southern District of California justify the
23   temporary suspension of the 70-day period to bring the defendant to trial. Public health
24   recommendations and restrictions have impacted the Court's ability to function as it
25   usually does, to conduct in-person proceedings, and has impaired the availability of
26   counsel, parties, and Court staff to be present in the courtroom.
27   //
28   //

                                                  1
                                                                                          20CR0626-H
       Case 3:20-cr-00626-H Document 32 Filed 06/02/20 PageID.188 Page 2 of 2



1         I therefore find pursuant to the CARES Act that the use of videoconferencing to
2    conduct these court proceedings, with the consent of the defendant, is in the interest of
3    justice in that such procedure will prevent the defendant from remaining incarcerated
4    longer than is necessary and will satisfy the objectives of sentencing under the U.S.
5    Sentencing Guidelines and 18 U.S.C. § 3553.
6         IT IS SO ORDERED.
7         Dated: June 2, 2020
                                          _________________________________
8
                                          HONORABLE MARILYN L. HUFF
9                                         UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                    20CR0626-H
